Case 2:20-cv-00053-JRS-MJD Document 16 Filed 12/04/20 Page 1 of 8 PageID #: 203




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ROMAN FRENCH,                                         )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 2:20-cv-00053-JRS-MJD
                                                       )
 RICHARD BROWN,                                        )
                                                       )
                               Respondent.             )


             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Roman French's petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case WVE 19-10-0007. For the reasons explained in this Entry, Mr. French's petition

 must be denied.

                                             I. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 2:20-cv-00053-JRS-MJD Document 16 Filed 12/04/20 Page 2 of 8 PageID #: 204




                                  II. The Disciplinary Proceeding

         WVE 19-10-0007 began with the following conduct report, written October 2, 2019, by

 Officer Walker:

         On 10/2/19 at approximately 5:40 pm I c/o Walker, and c/o Banta were conducting
         a targeted cell search of 110. Upon searching cell 110, 14 pieces of metal
         approximately 2 ½ inches long with an edge and point were found in multiple
         articles of legal mail with offender French, Roman DOC 900271 on the folders.
         During the cell search offender French stated "I've got a couple metal blades in my
         paperwork" after a few pieces of metal were already discovered. Offender French,
         Roman # 900271 and offender Scott, Antonio # 952678 both reside in cell 110.

 Dkt. 9-1. Photographs of the confiscated items indicate that they consisted of disassembled fan

 parts. Dkt. 9-2.

         On October 7, 2019, Mr. French received notice that he was charged with violating Code

 106, Possession of Dangerous/Deadly Contraband/Property. Dkt. 9-4. Mr. French requested to

 present testimony from Officer Walker. Id. at 2–3. Specifically, he wished to challenge Officer

 Walker's measurement of the blades, ask whether inmates commonly modify fan plates to make

 "hot water stingers," and assert that Officer Walker modified the fans to frame him. Id. Mr. French

 also asked to review and present security video of the search, pictures of the seized items, and a

 statement from his cellmate. Id. Mr. French indicated he would present evidence that Officer

 Walker found some of the seized items in a previous search, placed them on the desk in Mr.

 French's cell, and then included those items in the conduct report even though he placed them

 there. Id. at 5.

         WVE 19-10-0007 proceeded to a disciplinary hearing on October 22, 2019. Dkt. 9-7. The

 hearing officer found Mr. French guilty of violating Code 228, Possession of Altered Property. Id.

 Mr. French presented a lengthy, written statement in his defense, arguing that he only modified

 the fans into hot water stingers and not into weapons. Id. at 2. The hearing officer found Mr. French




                                                  2
Case 2:20-cv-00053-JRS-MJD Document 16 Filed 12/04/20 Page 3 of 8 PageID #: 205




 guilty after reviewing the conduct report, pictures of the confiscated items, video of the search,

 and statements from several witnesses. Id.at 1.

        The hearing officer assessed sanctions, including the loss of 90 days' earned credit time

 and a demotion in credit-earning class. Id. Mr. French appealed the decision, and the Facility Head

 modified the charge to a violation of Code 215, Unauthorized Possession of Property. Dkt. 9-12.

 The Facility Head did not modify Mr. French's sanctions. Id. Mr. French's second-level appeal was

 denied. Dkt. 9-13.

                                            III. Analysis

        Mr. French asserts numerous challenges to his disciplinary conviction. None warrant

 habeas relief.

 A.     Imposition of Suspended Sanction in Subsequent Case

        In addition to the credit-time sanctions discussed above, the hearing officer sanctioned

 Mr. French with three months in disciplinary segregated restrictive housing—but that sanction was

 suspended. Dkt. 9-7. Mr. French asserts that the suspended sanction was wrongly enforced in a

 subsequent disciplinary proceeding. Dkt. 3 at 1. Whether the prison staff rightly or wrongly

 sanctioned Mr. French in a different action is irrelevant to the question of whether Mr. French

 received due process in WVE 19-10-0007. This challenge is not a basis for habeas relief.

 B.     Sufficiency of Evidence

        Mr. French argues that no evidence supports his conviction for violating Code 215. Code

 215 prohibits the "[u]nauthorized possession, destruction, alteration, damage to, or theft of

 property." Dkt. 9-14 at § 215. Mr. French argues that he was authorized to possess a fan in his cell

 and took it apart because it was broken. Dkt. 3 at 3–4.




                                                   3
Case 2:20-cv-00053-JRS-MJD Document 16 Filed 12/04/20 Page 4 of 8 PageID #: 206




        "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it and

 demonstrating that the result is not arbitrary." Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016)

 The "some evidence" standard is much more lenient than the "beyond a reasonable doubt"

 standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether

 there is any evidence in the record that could support the conclusion reached by the disciplinary

 board." Hill, 472 U.S. at 455–56 (emphasis added). See also Eichwedel v. Chandler, 696 F.3d 660,

 675 (7th Cir. 2012) ("The some evidence standard . . . is satisfied if there is any evidence in the

 record that could support the conclusion reached by the disciplinary board.") (citation and

 quotation marks omitted).

        Mr. French's argument demonstrates that sufficient evidence supported his disciplinary

 conviction. Mr. French acknowledges that he possessed a fan and that he altered it by

 disassembling it. The record is full of evidence—most notably, the conduct report and Officer

 Walker's statement (dkt. 9-11 at 2)—that Mr. French was not authorized to alter the fan by

 disassembling it or to possess the fan parts after he altered the fan by disassembling it. The

 evidentiary basis for Mr. French's disciplinary conviction satisfied due process.

 C.     Denial of Evidence

        Mr. French asserts that his requests for additional witness statements, pictures of the fan

 parts, and measurements of certain fan parts were not satisfied. Mr. French states that this evidence

 would show that the fan parts were "made how [the officers] found them[,] not altered as a

 weapon." Dkt. 3 at 2–3.

        Due process requires "prison officials to disclose all material exculpatory evidence," unless

 that evidence "would unduly threaten institutional concerns." Jones v. Cross, 637 F.3d 841, 847

 (7th Cir. 2011). Evidence is exculpatory if it undermines or contradicts the finding of guilt, see id.,




                                                   4
Case 2:20-cv-00053-JRS-MJD Document 16 Filed 12/04/20 Page 5 of 8 PageID #: 207




 and it is material if disclosing it creates a "reasonable probability" of a different result, Toliver v.

 McCaughtry, 539 F.3d 766, 780–81 (7th Cir. 2008). As the petitioner, Mr. French faces the burden

 of establishing that the evidence he was denied was material and exculpatory. See Piggie v. Cotton,

 344 F.3d 674, 678 (7th Cir. 2003) (noting the petitioner did not "explain how [the requested

 witness's] testimony would have helped him" and thus "the district court properly denied relief"

 on the petitioner's claim that he was wrongfully denied a witness).

        Mr. French has not demonstrated that the additional statements, pictures, and

 measurements he requested would have been material and exculpatory. Indeed, his own petition

 again indicates the opposite. Mr. French argues that additional evidence would have shown that

 he did not alter the fan parts to use them as weapons—but that is not the offense for which he was

 punished. Mr. French acknowledges that he took apart a fan and possessed its component parts in

 their disassembled form, and this is the conduct for which he was punished. Whether he further

 modified the fan parts for use as a weapon is irrelevant.

 D.     Providing Evidence Less than 24 Hours Before Hearing

        Mr. French argues that the prison staff denied him due process by failing to provide him

 with certain evidence until the day before—and, in some cases, the day of—his disciplinary

 hearing. He is incorrect.

        Due process requires that an inmate be given advance "written notice of the charges . . . in

 order to inform him of the charges and to enable him to marshal the facts and prepare a defense."

 Wolff, 418 U.S. at 564. This notice must be issued at least 24 hours before the hearing. See id. ("At

 least a brief period of time after the notice, no less than 24 hours, should be allowed to the inmate

 to prepare for the appearance . . . ."). "The notice should inform the inmate of the rule allegedly




                                                    5
Case 2:20-cv-00053-JRS-MJD Document 16 Filed 12/04/20 Page 6 of 8 PageID #: 208




 violated and summarize the facts underlying the charge." Northern v. Hanks, 326 F.3d 909, 910

 (7th Cir. 2003) (citations and quotation marks omitted).

        Due process entitled Mr. French to receive written notice of his charge and a summary of

 the underlying facts 24 hours before his hearing. The 24-hour notice requirement does not extend

 to evidence. By providing Mr. French adequate notice of the charge more than 24 hours before the

 hearing, the prison staff afforded him all the process he was due.

 E.     Impartial Decisionmaker

        Mr. French asserts that he was denied his right to be heard by an impartial decisionmaker.

 A prisoner in a disciplinary action has the right to be heard by an impartial decision-maker. Hill,

 472 U.S. at 454. Hearing officers "are entitled to a presumption of honesty and integrity" absent

 clear evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003); see Perotti v.

 Marberry, 355 F. App’x 39, 43 (7th Cir. 2009) (citing Withrow v. Larkin, 421 U.S. 35, 47 (1975)).

 "[T]he constitutional standard for impermissible bias is high." Piggie, 342 F.3d at 666. The

 presumption is overcome—and an inmate's right to an impartial decision-maker is breached—in

 rare cases, such as when the hearing officer has been "directly or substantially involved in the

 factual events underlying the disciplinary charges, or in the investigation thereof." Id. at 667.

        Mr. French asserts two arguments that implicate the impartiality of his hearing officer.

 First, he alleges that the hearing officer deliberated with Counselor Woosley, Officer Pine, and

 Sergeant Chambers throughout the hearing. However, he does not assert that any of the three were

 involved in searching his cell or that they played any substantial role in the matter. Indeed, the

 evidence shows they did not. Officer Pine's name appears nowhere in the record. It appears that

 Counselor Woosley accepted an evidence request from Mr. French, copied it, and forwarded it to

 another officer. See dkt. 9-4. Sergeant Chambers signed the conduct report as Officer Walker's




                                                   6
Case 2:20-cv-00053-JRS-MJD Document 16 Filed 12/04/20 Page 7 of 8 PageID #: 209




 immediate supervisor. Dkt. 9-1. These individuals' minimal involvement in the hearing is not clear

 evidence of bias.

        Second, Mr. French argues that the hearing officer should have recused herself from this

 proceeding because, at the time of the hearing, (a) Mr. French had two grievances and a complaint

 to the ombudsman pending against her, (b) she had previously found Mr. French guilty of multiple

 charges that were later vacated or reduced, (c) Mr. French had accused her several times of being

 biased against him, and (d) she admitted that she did not like him. Dkt. 3 at 4–5. These are not

 grounds for habeas relief. See, e.g., Piggie, 342 F.3d at 666 (Hearing officers "are not deemed

 biased simply because they presided over a prisoner’s previous disciplinary proceeding.").

 Mr. French has not overcome the presumption that the hearing officer conducted the proceeding

 with honesty and integrity.

 F.     Excessive Sanctions

        Finally, Mr. French asserts that the hearing officer violated Indiana Department of

 Correction (IDOC) policy by imposing the maximum sanctions allowed under the policy instead

 of utilizing "progressive discipline." Dkt. 3 at 4. Prison policies are "primarily designed to guide

 correctional officials in the administration of a prison" and not "to confer rights on

 inmates." Sandin v. Conner, 515 U.S. 472, 481-82 (1995). Therefore, claims based on prison

 policy are not cognizable and do not form a basis for habeas relief. See Keller v. Donahue, 271

 Fed. App'x 531, 532 (7th Cir. 2008) (rejecting challenges to a prison disciplinary proceeding

 because, "[i]nstead of addressing any potential constitutional defect, all of [the petitioner's]

 arguments relate to alleged departures from procedures outlined in the prison handbook that have

 no bearing on his right to due process"); Rivera v. Davis, 50 F. App'x 779, 780 (7th Cir. 2002) ("A

 prison's noncompliance with its internal regulations has no constitutional import—and nothing less




                                                  7
Case 2:20-cv-00053-JRS-MJD Document 16 Filed 12/04/20 Page 8 of 8 PageID #: 210




 warrants habeas corpus review."); see also Estelle v. McGuire, 502 U.S. 62, 68 at n.2 (1991)

 ("[S]tate-law violations provide no basis for federal habeas relief.").

         The prison staff's decision not to apply progressive discipline—or, for that matter, its

 deviation from any other IDOC policy—did not deprive Mr. French of due process, and it cannot

 justify habeas relief.

                                           IV. Conclusion

         "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. Mr. French's petition does not identify any arbitrary

 action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

 relief he seeks. Accordingly, Mr. French's petition for a writ of habeas corpus must be denied and

 the action dismissed with prejudice. Judgment consistent with this Entry shall now issue.

         IT IS SO ORDERED.



        Date:    12/4/2020




 Distribution:

 ROMAN FRENCH
 900271
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Natalie Faye Weiss
 INDIANA ATTORNEY GENERAL
 natalie.weiss@atg.in.gov




                                                   8
